23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James R. PERRIN, Plaintiff Appellant,v.James DUNNING;  Lucinda Audey;  City of Alexandria,Defendants Appellees.
No. 93-2550.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 5, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-93-1120-A)
James R. Perrin, appellant pro se.
Jack L. Gould, Fairfax, VA, for appellees.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action and denying his motion for reconsideration under Fed.R.Civ.P. 60(b).  The notice of appeal was filed within thirty days of the denial of Appellant's Rule 60(b) motion, but outside of the appeal period for the underlying dismissal.  Because the notice of appeal was untimely as to the dismissal, we do not have jurisdiction to consider that order, and we dismiss the appeal as to that order.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 268-69 (1978);   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).


2
Because Appellant's motion for reconsideration does not demonstrate that his complaint was improperly dismissed, the district court's denial of the motion was not an abuse of discretion.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Accordingly, we affirm the district court's denial of Appellant's Rule 60(b) motion.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART